Citation Nr: 1426782	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for vascular disability of the lower extremities.

2. Entitlement to a compensable rating for residuals of a deviated septum, to include sinusitis.  

3.  Entitlement to a rating in excess of 10 percent for pansinusitis prior to October 19, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case in October 2013 for further development.  At the time of the Board's remand, the Veteran's service-connected residuals of a deviated septum, to include sinusitis, was rated by analogy under Diagnostic Codes 6502 for deviation of the nasal septum and 6513 for maxillary sinusitis.  An interim January 2014 rating decision granted service connection for pansinusitis under Diagnostic Code 6510 with a 10 percent rating effective May 3, 2010, and a 50 percent rating, the maximum available benefit, from October 19, 2010, and assigned a noncompensable rating for the Veteran's service-connected residuals of a deviated septum.   Since the pansinusitis issue arose from the original claim, the issue is before the Board and is reflected on the first page of the decision.  Because the maximum 50 percent rating was not assigned back to the date that service connection became effective for the service-connected pansinusitis, there remains for consideration whether he was entitled to an initial rating in excess of 10 percent prior to receiving the highest possible rating of 50 percent as of May 3, 2010.  The Board has rephrased the issues accordingly.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue of entitlement to service connection for vascular disability of the lower extremities for a medical examination to determine whether such disability is related to service.  The Veteran underwent a VA vascular examination in December 2013 and was diagnosed with varicose veins of the bilateral lower extremities.  In the examination report, the examiner noted that the medical evidence indicates the Veteran had a history of varicose veins prior to service.  He then opined that the claimed condition was less likely than not related to service, but did not determine whether the Veteran's vascular disability was aggravated beyond its natural progression during service.  The Board notes that the examiner's conclusion that the Veteran had varicose veins prior to service appears contrary to the medical evidence of record.  The Board regrets further delay, but clarification is needed.  Therefore, the claims file should be returned to the December 2013 VA examiner for clarification of the opinions given.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

Regarding the issues of increased ratings for the service-connected residuals of a deviated septum and pansinusitis, a review of the record shows that a November 2013 VA operation report that is pertinent to the claim was received at the AOJ after it issued a supplemental statement of the case (SSOC) in January 2014, but before the appeal was recertified to the Board in March 2014.  When the AOJ receives additional evidence after the statement of the case has been issued but before the appeal is certified and transferred to the Board, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  The operation report is pertinent to the issues on appeal.  The AOJ did not issue a supplemental statement of the case addressing this evidence.  As such, remand is required.  The Board notes that the Veteran's representative requested AOJ review of the evidence in a June 2014 letter to the Board.  

Accordingly, the case is REMANDED for the following action:

1. The claims file should be forwarded to the same examiner who authored the December 2013 examination report concerning the Veteran's vascular disability of the lower extremities, if available, so he may provide a clarifying addendum opinion.  If the December 2013 examiner is not available, the claims file should be forwarded to an appropriate specialist for an opinion (and new examination, if necessary).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner is requested to respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's varicose veins of the lower extremities were manifest in service or are otherwise causally related to service and injuries during service?  Please discuss the leg injuries that the Veteran sought treatment for in service (including for trauma to his right ankle in February 1971 and a laceration on his right ankle in September 1971).  

Detailed reasons for all opinions should be provided

2. After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record (including the November 2013 VA operation report) and readjudicate the claims on appeal.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



